FILED
                             NOT FOR PUBLICATION                            JUL 17 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LAMBERT GEORGE CHAMBERS,                         No. 11-15068

               Plaintiff - Appellant,            D.C. No. 3:09-cv-01382-RS

  v.
                                                 MEMORANDUM *
J. DANE, Correctional Officer; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                     Richard Seeborg, District Judge, Presiding

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Lambert George Chambers, a California state prisoner, appeals pro se from

the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging

constitutional violations. We have jurisdiction under 28 U.S.C. § 1291. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo a dismissal on statute of limitations grounds, Cholla Ready Mix,

Inc. v. Civish, 382 F.3d 969, 973 (9th Cir. 2004), and we affirm.

      The district court properly dismissed Chambers’s action as barred by the

applicable two-year statute of limitations because, at the latest, his claims were

tolled until his administrative proceedings ended in January 2007, and he did not

file this action until May 2009. See Cal. Civ. Proc. Code § 335.1 (two-year statute

of limitations for personal injury actions); Cholla Ready Mix, 382 F.3d at 974

(§ 1983 claims are governed by forum state’s statute of limitations for personal

injury actions); see also Brown v. Valoff, 422 F.3d 926, 943 (9th Cir. 2005) (“the

applicable statute of limitations must be tolled while a prisoner completes the

mandatory exhaustion process”). Chambers has not asserted any basis for

equitable tolling or equitable estoppel. See Lukovsky v. City & County of San

Francisco, 535 F.3d 1044, 1051 (9th Cir. 2008) (discussing grounds for tolling or

estoppel).

      The district court did not abuse its discretion by denying Chambers’s motion

for reconsideration because Chambers failed to establish grounds for such relief.

See Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63

(9th Cir. 1993) (reviewing denial of reconsideration under Fed. R. Civ. P. 59(e)

and 60(b) for an abuse of discretion and setting forth requirements).


                                           2                                      11-15068
      Chambers’s remaining contentions are unpersuasive.

      Chambers’s motion to proceed, filed on April 16, 2012, is denied as

unnecessary.

      AFFIRMED.




                                        3                                   11-15068